DETAILED ACTION
Claims 1-30 are pending in this action with claims 13-18 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 19-30 in a telephone discussion dated 2/17/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 3-6 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  The definition of “a RNG, data” has an unnecessary comma (line 4 and line 5 respectively) which doesn’t appear when referenced later in the claim language as “said RNG data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-12, 19, 20, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgunov et al. (US PGPUB No. 2009/0110188) [hereinafter “Dolgunov”] in view of Doane et al. (US Patent No. 9,749,127) [hereinafter “Doane”].

As per claim 1, Dolgunov teaches a method performed by a first lawful interception, LI, function (Claim interpretation - no patentable weight is given to “lawful interception” since the specification does not nor does the claim language specifically explain how the invention is “lawful” or what exactly it is “intercepting” – see detailed description Para. 1 Examiner suggests listing the specific steps or components), furthermore “function” is interpreted to by generally any module, circuit, code, component, server or entity performing the described functionality), the method comprising: - transmitting, to a second LI function in a virtualized network function, VNF, a request for random number generator, RNG, data, said RNG data characterizing a RNG in the second LI function ([0005], controller gets random number generator to provide a random sequence of numbers), - receiving, from the second LI function in the VNF, the RNG, data, - testing the RNG data, resulting in a randomness test result that is indicative of randomness of random numbers generated by the RNG in the second LI function ([0063]-[0064], tester tests randomness of numbers and provides a result), and - when the randomness is determined to be below a first threshold value, performing a mitigating action for at least mitigating any undesired effect associated with the randomness being less than the threshold value ([0064], reporting or modifying RNG configuration based on randomness comparison to threshold).
	Dolgunov does not explicitly teach RNG functionality in a virtualized network. 
see Fig. 7).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Dolgunov with the teachings of Doane, RNG functionality in a virtualized network function, to make corrective steps for RNG function in a commonly used network technology.

As per claim 2, the combination of Dolgunov and Doane teaches the method of claim 1, wherein the mitigating action comprises: - transmitting an alarm signal to a management entity (Dolgunov; [0064], report to controller that the randomness did not meet threshold).

As per claim 7, the combination of Dolgunov and Doane teaches the method of claim 1, wherein the mitigating action [[(208)]] comprises: - transmitting, to the second LI function in the VNF, an entropy source reconfiguration instruction (Dolgunov; [0064], command from controller to RNG to modify configuration), - receiving, from the second LI function in the VNF, a request for a RNG seed (Doane; Col. 8, lines 38-40, proxy or entropy service receives a request for a strong RNG seed),- obtaining a RNG seed from an entropy source (Doane; Col. 3, lines 1-5, obtaining entropy source and using to generate seed), in the first LI function, and - transmitting the RNG seed to the second LI function in the VNF (Doane; Col. 8, lines 38-40, returning RNG seed to requesting VM).


As per claim 8, the combination of Dolgunov and Doane teaches the method of claim 1, wherein the transmission of a request for RNG data, the reception of RNG data, the testing of the RNG data, the checking of the randomness test result and the performance of the mitigating action are performed by an LI administrative function, ADMF (claim interpretation – no patentable weight is given to the name of the “function”, a controller can be interpreted to have many different “functions” – claim is rejected based on recited steps and components) (Dolgunov; [0064], controller acts as an administrative function and performs the above functionality in tandem with external tester see [0030]).

As per claim 9, the combination of Dolgunov and Doane teaches the method of claim 1, wherein the transmission of a request for RNG data, the reception of RNG data, the testing of the RNG data, the checking of the randomness test result and the performance of the mitigating action are performed by an LI controller (claim interpretation – no patentable weight is given to the name of the “function”, a controller can be interpreted to have many different “functions” – claim is rejected based on recited steps and components) (Dolgunov; [0064], controller performs the above functionality in tandem with external tester see [0030]).

claim interpretation – no patentable weight is given to the name of the “function”, a controller can be interpreted to have many different “functions” – claim is rejected based on recited steps and components) (Dolgunov; [0064], controller is interpreted to handle “mediation and distribution” of system functions in tandem with external tester see [0030]).

As per claim 11, the combination of Dolgunov and Doane teaches the method of claim 1, wherein the transmission of a request for RNG data, the reception of RNG data, the checking of the randomness test result and the performance of the mitigating action are performed by an LI controller, and wherein the testing of the RNG data, is performed by an LI MF/DF (claim interpretation – no patentable weight is given to the name of the “function”, a controller can be interpreted to have many different “functions” – claim is rejected based on recited steps and components) (Dolgunov; [0064], controller is interpreted to have “mediation and distribution” functions in tandem with external tester see [0030]).

As per claim 12, the combination of Dolgunov and Doane teaches the method of claim 1, wherein the RNG data comprises any of: - a plurality of random number samples 

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 25, the substance of the claimed invention is identical or substantially similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

As per claim 26, the substance of the claimed invention is identical or substantially similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

As per claim 27, the substance of the claimed invention is identical or substantially similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.

As per claim 28, the substance of the claimed invention is identical or substantially similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.

As per claim 29, the substance of the claimed invention is identical or substantially similar to that of claim 11. Accordingly, this claim is rejected under the same rationale.

As per claim 30, the substance of the claimed invention is identical or substantially similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Payne et al. (US PGPUB No. 2015/0277856), Betouin et al. (US PGPUB No. 2009/0208014), Fernandes et al. ("Randomness in Virtual Machines", IEEE, 2013, pp. 282-286, doi: 10.1109/UCC.2013.57) and IP.com ("Method and System for Generating Pseudo Random Numbers Across Cloned Virtual Machines", April 6, 2010, IP.com, IPCOM00019465, pages 1-2) discuss various ways of introducing randomness in virtualized networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 18, 2021